DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 9-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claimed invention is not directed to patent eligible subject matter. Based upon consideration of all of the relevant factors, claim 9 is determined to be directed to an abstract idea. The rationale for this determination is explained below: One of the factors weighing against eligibility is that there is no recitation of a machine or transformation. In this particular case, the method steps of claims 9 and 10: queueing read commands…, reducing a read starvation…, detecting read commands…, suspending the program operation…, could be performed mentally and the claims are merely a general concept of organizing data. Thus, claim 1 is non-statutory. NOTE: there is no device/apparatus/machine recited in the claims (e.g.-claim 9) abstract ideas which could be performed/narrated mentally.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 8-10, 12, 16-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over La Fratta et al. (US 2019/0317697), hereinafter referred to as La Fratta in view of Le et al. (US 9,830,106), hereinafter referred to as Le.

Referring to claim 1, La Fratta teaches, as claimed, a memory controller comprising: a command queue to queue commands issued to pages of non-volatile memory (i.e.-a command queue configured to store read commands, see item 334 of figs. 1&3; and page 1, ¶11, lines 1-6); and a command logic (i.e.-item 324, see fig. 3) to reduce a read starvation  of a read command in the command a result of any of: the read command in collision with the program operation on a same page of the non-volatile memory, and the read command queued during pre-reads for the program operation (i.e.-read starvation caused by a blocked/delayed read command due to continued queueing and execution of write operation, page 2, ¶20, lines 9-13). 
However, La Fratta does not explicitly teach the non-volatile memory being block-addressable.
On the other hand, Le discloses a memory system comprised of a block-addressable NAND flash memory (see abstract).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of La Fratta so that the non-volatile memory comprises a block-addressable flash memory arrays. The motivation for doing so would have been to provide large amounts of storage, at a lower cost, for storing user data.
 
As to claim 2, the modified La Fratta in view of Le teaches the memory controller of claim 1, wherein to reduce the read starvation of the read command in collision with the program 
 
As to claim 4, the modified La Fratta in view of Le innately teaches the memory controller of claim 2, wherein the internal buffer is an internal latch in which the page data is stored until the program operation is completed (see Le, col. 8, lines 28-33). 
 
As to claim 8, the modified La Fratta in view of Le teaches the memory controller of claim 1, wherein non-volatile memory includes any of: a Quad-Level Cell NAND and the page includes 

Referring to claims 9, 10, 12 and 16, the claims are substantially the same as claims 1, 2, 4 and 8, hence the rejection of claims 1, 2, 4 and 8 is applied accordingly. 

Referring to claims 17, 18 and 20, the claims are substantially the same as claims 1, 2, 4 and 8, hence the rejection of claims 1, 2, 4 and 8 is applied accordingly. 

Claim Objections 
Claims 3, 5-7, 11, 13-15 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Examiner’s note:
	Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the Applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the Applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passages as taught by the prior art or disclosed by the Examiner.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attached PTO-892.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS MAMO whose telephone number is (571)270-1726 and fax number (571) 270-2726. The examiner can normally be reached on Monday thru Thursday from 9 AM to 5 PM EST. The examiner can also be reached on alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, HENRY TSAI, can be reached on (571) 272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through 

/ELIAS MAMO/
Primary Examiner, Art Unit 2184